--------------------------------------------------------------------------------

Exhibit 10(a)



2019


Performance Share Award Agreement
under the
TrustCo Bank Corp NY 2019 Equity Incentive Plan


This Performance Share Award Agreement (this “Agreement”) under the TrustCo Bank
Corp NY 2019 Equity Incentive Plan (the “Plan”), dated as of the Grant Date set
forth below, is made between TrustCo Bank Corp NY (the “Company”) and the
Participant set forth below. Capitalized terms not defined herein shall have the
meaning ascribed to them in the Plan.
 
The Award granted in this Agreement is contingent on the Participant agreeing to
be bound by all of the terms and conditions of the Plan and this Agreement by
signing and returning this Agreement to the Company on or before the close of
business on the second business day after November 19, 2019 (that is, November
21, 2019).  If the Participant fails to return a signed copy of this Agreement
to the Company on or before such date, this award will be deemed to be voided
and withdrawn and, as such, of no force or effect.
 
1.           Grant of Performance Shares. Subject to the provisions of this
Agreement and the provisions of the Plan, the Company hereby grants to the
Participant an Award of the number of performance shares set forth in Paragraph
2 effective as of the Grant Date (the performance shares granted hereunder are
hereafter referred to as the “Performance Shares”). Each Performance Share shall
represent the right to receive upon settlement an amount of cash equal to the
Fair Market Value of one share of Common Stock.
 
2.           Award Summary:
 

 
Participant
   
[Officer]
           
Grant Date
   
November 19, 2019
           
Number of Performance Shares:
                 
Threshold:
                 
Target:
                 
Maximum:
                 
Performance Period
   
January 1, 2020 to December 31, 2022
         

 
3.           Satisfaction of Vesting Conditions.
 
(a)        General. Except as provided in this Agreement, the Performance Shares
are subject to a substantial risk of forfeiture until vested. Except as
otherwise provided herein, the Participant shall be entitled to receive payment
in respect of the Performance Shares described in this Agreement (“vesting”)
only upon the satisfaction of two conditions: a time-based condition and a
performance goals condition. The conditions are described in more detail in
Paragraphs 3(b) and 3(c) below. The Participant shall not be entitled to payment
in respect of the Performance Shares unless both conditions are satisfied. The
Performance Shares awarded hereunder, and all rights with respect to such
Performance Shares may not be sold, transferred, pledged, assigned or otherwise
alienated or hypothecated.
 

--------------------------------------------------------------------------------

(b)       Time-Based Condition. Except as otherwise provided herein, the
time-based condition will be satisfied only if the Participant has remained an
employee of the Company from the Grant Date through the last day of the
Performance Period.
 
(c)        Performance Goals Condition. Except as otherwise provided herein,
achievement of the performance goals condition will be measured by the Company’s
Return on Average Equity, (“ROAE”) measured as the average of TrustCo’s ROAE for
each of the three years within the Performance Period as set forth in Paragraph
2 compared with the ROAE of members of the comparative group of peer companies
set forth on Exhibit A hereto (the “Peer Group”) during the same period
(calculated by determining the performance of the Peer Group in each year and
then calculating the three-year average of each member of the Peer Group set
forth on Exhibit A), subject to possible adjustment as described below based
upon TrustCo’s Earnings Per Share, with vesting occurring at the end of the
Performance Period and payout prior to March 15, 2023.  The following table
outlines the Percentile Ranking and the corresponding adjustment Factor:
 

 
Return on Average Equity
for the Performance Period1
 
Level
Percentile Ranking
Factor
Maximum
60th percentile or above of the Peer Group
150%
Target
50th - 59th percentile of the Peer Group
100%
Threshold
40th – 49th percentile of the Peer Group
75%
 
Below 40th percentile of the Peer Group
0%

 
Except as set forth in the next paragraph, the number of Performance Shares that
vest shall be determined by multiplying the Factor achieved by the number of
Performance Shares granted under the Agreement.
 
Additionally, if non-performing assets to total assets of the Company increases
by more than 50% during the Performance Period, the total amount of cash to be
paid pursuant to this Award shall be reduced by one quarter.
 

--------------------------------------------------------------------------------

1 For amounts between the Threshold and Target levels or between the Target and
Maximum levels, straight-line interpolation, rounded up to the next whole share,
will be used to determine the number of Performance Shares that shall vest.
 
2

--------------------------------------------------------------------------------

(d)        Death, Disability or Retirement. In the event of a Participant’s
Separation from Service because of death, Disability, or Retirement during the
Performance Period, the Participant shall receive a pro rata payment based upon
the number of months’ service during the Performance Period, but taking into
account the achievement of the performance goals condition during the entire
Performance Period.  Payment shall be made after completion of the applicable
Performance Period at the time payments are made to Participants who did not
have a Separation from Service during the Performance Period.
 
The pro rata payment shall be calculated by multiplying the number of
Performance Shares to which the Participant would have received pursuant to this
Agreement and the Plan had he or she not experienced a Separation from Service
by a fraction the denominator of which is 36 and numerator of which is the
number of full months during the Performance Period prior to the Separation from
Service.
 
(e)        Other Separation from Service. In the event of a Participant’s
Separation from Service for any reason other than death, Disability or
Retirement during the Performance Period, all Performance Shares shall be
forfeited.
 
(f)         Change in Control. Subject to the other provisions of the Plan,
including without limitation Section 15 thereof, in the event of a Change in
Control during the Performance Period, there shall be no automatic vesting
solely upon a Change-in-Control and the Performance Shares shall be settled in
accordance with the terms of the Plan.
 
4.          Settlement of Performance Shares. Normal Settlement. Upon completion
of the Performance Period, the Committee shall evaluate and determine the extent
to which the time-based vesting conditions described in Paragraph 3(b) and the
performance goals condition described in Paragraph 3(c) have been satisfied and
shall certify in writing the level of the performance goals attained and the
amount payable as a result thereof. Payment in respect of the Performance Shares
shall be made in a lump sum in cash to the Participant no later than March 15,
2023 (the “Settlement Date”), such date being the fifteenth day of the third
month after the end of the first calendar year in which the Performance Shares
are no longer subject to a “substantial risk of forfeiture” within the meaning
of Internal Revenue Code Section 409A.
 
5.           Tax Withholding. The Company shall deduct or withhold from any
payment under this Agreement an amount sufficient to satisfy Federal, state, and
local taxes, domestic or foreign, required by law or regulation to be withheld
with respect to any taxable event arising as a result of this Agreement and the
Plan.
 
6.           Rights as a Shareholder. The Participant shall have no voting
rights and no rights to ordinary dividends or other distributions, with respect
to the Performance Shares.
 
7.           No Right to Continued Employment. Neither this award of Performance
Shares nor any terms contained in this Agreement shall confer upon the
Participant any express or implied right to be retained in the employment or
service of the Company or any affiliate for any period, nor restrict in any way
the right of the Company, which right is hereby expressly reserved, to terminate
the Participant’s employment or service at any time with or without Cause. The
Participant acknowledges and agrees that, except as otherwise provided herein,
the satisfaction of the time-based vesting condition is subject to the
Participant’s continuation of employment with the Company through the end of the
Performance Period and not through the act of being hired or being granted this
award.
 
3

--------------------------------------------------------------------------------

8.          The Plan. This Agreement is subject to all the terms, provisions and
conditions of the Plan, which are incorporated herein by reference, and to such
rules and regulations as may from time to time be adopted by the Committee. In
the event of any conflict between the provisions of the Plan and this Agreement,
the provisions of the Plan shall control and this Agreement shall be deemed to
be modified accordingly. A copy of the Plan and the prospectus shall be provided
to the Participant upon the Participant’s request to the Company at TrustCo Bank
Corp NY, 5 Sarnowski Drive, Glenville, New York 12302, Attention: Secretary.
 
9.          Compliance with Laws and Regulations. This Award of Performance
Shares shall be subject in all respects to all applicable federal and state
laws, rules and regulations and any registration, qualification, approvals or
other requirements imposed by any government or regulatory agency or body which
the Committee shall, in its discretion, determine to be necessary or applicable.
 
10.         Notices. Every notice or other communication relating to this
Agreement shall be in writing and shall be mailed to or delivered by hand or
electronically by e-mail to the party for whom it is intended, (i) if to the
Participant, to the current home address or e-mail address on file with the
Company or delivered by hand personally to Participant and (ii) if to the
Company, to the address of the Company’s corporate headquarters, currently
located at 5 Sarnowski Drive, Glenville, New York 12302, or such other address
to which the Company has moved its corporate headquarters, to such other address
that the Company may specify from time to time in a notice sent to the
Participant, in each case Attention: Human Resource Department.
 
11.        Other Plans. The Participant acknowledges that any income derived
from the Performance Shares shall not affect the Participant’s participation in,
or benefits under, any other benefit plan or other contract or arrangement
maintained or sponsored by the Company or any affiliate of the Company.
 
12.         Recovery of Incentive Compensation. This award of Performance Shares
and any cash compensation received by the Participant pursuant to this award
that constitute incentive-based compensation may be subject to recovery by the
Company under any compensation recovery, recoupment or clawback policy or
program that the Company may adopt from time to time, including, without
limitation, any policy that the Company may be required to adopt under Section
954 of the Dodd-Frank Wall Street Reform and Consumer Protection Act and the
rules and regulations of the U.S. Securities and Exchange Commission thereunder
or the requirements of any national securities exchange on which the Stock may
be listed. The Participant shall promptly return any such incentive-based
compensation that the Committee determines the Company is required to recover
from the Participant under any such policy.
 
13.        Beneficiary Designation. The Participant may, pursuant to the Plan,
name one or more beneficiaries to whom vested benefits under this Agreement
shall be paid in case of Participant’s death before Participant receives all of
such benefits. In the absence of any such designation, benefits remaining unpaid
at the Participant’s death shall be paid to his or her estate.
 
4

--------------------------------------------------------------------------------

14.        Governing Law. This Agreement shall be construed in accordance with
and governed by the laws of the State of New York, without giving effect to the
choice of law principles thereof, except to the extent superseded by applicable
United States federal law. The Participant hereby agrees to the exclusive
jurisdiction and venue of the federal and state courts of New York to resolve
any and all issues that may arise out of or relate to this Agreement or the
Plan.
 

 
TrustCo Bank Corp NY
 
 
 
 
 
 
By:  
 
 
 

Robert J. McCormick
 
    President and CEO  




Accepted and agreed to:
 

 
  Name:  [Officer]
 
    Date:    November        , 2019
 


5

--------------------------------------------------------------------------------

EXHIBIT A
 
Peer Group
 
Company Name
Ticker
City
State
       
Community Bank System Inc.
CBU
De Witt
NY
       
Provident Financial Services
PFS
Jersey City
NJ
       
NBT Bancorp Inc.
NBTB
Norwich
NY
       
OceanFirst Financial Corp.
OCFC
Toms River
NJ
       
Flushing Financial Corp.
FFIC
Uniondale
NY
       
Seacoast Banking Corp. of FL
SBCF
Stuart
FL
       
Tompkins Financial Corporation
TMP
Ithaca
NY
       
Kearny Financial Corp.
KRNY
Fairfield
NJ
       
Dime Community Bancshares Inc.
DCOM
Brooklyn
NY
       
Lakeland Bancorp
LBAI
Oak Ridge
NJ
       
ConnectOne Bancorp Inc.
CNOB
Englewood Cliffs
NJ
       
Bridge Bancorp Inc.
BDGE
Bridgehampton
NY
       
Peapack-Gladstone Financial
PGC
Bedminster
NJ
       
Northfield Bancorp Inc.
NFBK
Woodbridge
NJ
       
Financial Institutions Inc.
FISI
Warsaw
NY
       
First of Long Island Corp.
FLIC
Glen Head
NY
       
Capital City Bank Group Inc.
CCBG
Tallahassee
FL
       
Arrow Financial Corp.
AROW
Glens Falls
NY
       
BCB Bancorp Inc.
BCBP
Bayonne
NJ
       
Metropolitan Bank Holding Corp
MCB
New York
NY



A company in the Peer Group may be changed as follows:
 


(i)
In the event of a merger, acquisition or business combination transaction of a
company within the Peer Group with or by another company within the Peer Group,
the surviving entity shall remain a company in the Peer Group.

 


(ii)
In the event of a merger of a company within the Peer Group with an entity that
is not a company within the Peer Group, or the acquisition or business
combination transaction by or with a company within the Peer Group, or with an
entity that is not a company within the Peer Group, in each case where the
company within the Peer Group is the surviving entity and remains publicly
traded, the surviving entity shall remain a company within the Peer Group.

 
6

--------------------------------------------------------------------------------


(iii)
In the event of a merger or acquisition or business combination transaction of a
company within the Peer Group by or with an entity that is not a company within
the Peer Group, a “going private” transaction involving a company within the
Peer Group or the liquidation of a company within the Peer Group, where the
company within the Peer Group is not the surviving entity or is otherwise no
longer publicly traded, the company shall no longer be a company within the Peer
Group.

 


(iv)
In the event of a bankruptcy, liquidation, or delisting of a Company within the
Peer Group such company shall remain a company within the Peer Group and such
company’s ROAE will be deemed to place it at the 0 percentile.

 


(v)
In the event of a stock distribution from a company in the Peer Group consisting
of the shares of a new publicly-traded company (a “spin-off”), the company
within the Peer Group shall remain a company within the Peer Group and the stock
distribution shall be treated as a dividend from the company within the Peer
Group based on the closing price of the shares of the spun-off company on its
first trading. The spun-off company shall not thereafter be part of the Peer
Group.

 


7

--------------------------------------------------------------------------------